         Case 1:19-mc-91493-PBS Document 42 Filed 08/06/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 CHAD ROMERO, Individually and for Others
 Similarly Situated,
                                                     Case No. 1:19-mc-91493-PBS
 v.

 SMITH MANAGEMENT AND
 CONSULTING, LLC



ROMERO’S NOTICE OF SMITH’S NONCOMPLIANCE WITH THIS COURT ORDER
       AND MOTION TO HOLD SMITH IN CONTEMPT OF COURT

1.     Summary.

       Chad Romero brought an overtime lawsuit against Clean Harbors Surface Rentals (Clean

Harbors). See Romero v. Clean Harbors Surface Rentals USA, Inc., No. 18-10702-PBS (D.Mass.). Romero

sought, and was granted, the right to send other workers who performed work for Clean Harbors a

court-approved notice of their rights against Clean Harbors. Smith Management and Consulting, LLC

(Smith) has information related to 136 workers and was ordered to produce it in response to a third-

party subpoena and this Court’s Order. Doc. 41. Despite the Court’s Order, Smith has refused to

produce the subpoenaed documents. Communications with Smith reflect Smith does not intend to

comply. Romero seeks for the Court to hold Smith in contempt of court.

2.     Applicable law.

       A court’s authority to impose sanctions and costs derives from several independent sources:

(1) Federal Rule of Civil Procedure 11; (2) 28 U.S.C. § 1927; and (3) the Court’s inherent power to

manage its own proceedings. Johnson v. Cont'l Airlines Corp., No. CV 03-11992-PBS, 2008 WL

11510809, at *2 (D. Mass. Feb. 22, 2008) (Saris, J). In addition to the power to impose sanctions

under Rule 11 and the power to impose costs and expenses under 28 U.S.C. § 1927, a district court

has the inherent power to manage its own proceedings and to control the conduct of litigants who


                                                 1
         Case 1:19-mc-91493-PBS Document 42 Filed 08/06/20 Page 2 of 3



appear before it through the issuance of orders or the imposition of monetary sanctions for bad faith,

vexatious, wanton, or oppressive behavior. See id. (citing Chambers v. NASCO, Inc., 501 U.S. 32, 45-50

(1991)). Further, this Court’s Order was in effect and was violated. Discovery sanctions can be

imposed under Fed. R. Civ. P. 37 (b)(2). R.W. Int'l Corp. v. Welch Foods, Inc., 937 F.2d 11, 15 (1st

Cir.1991). Smith should be sanctioned for flagrantly rebuking this Court’s Order.

3.     Sanctions in the form of a contempt order are appropriate because Smith refused to
       produce Court-Ordered Documents.

       Pursuant to this Court’s Order dated July 6, 2020, Smith had 7 days to produce the subpoenaed

documents. Doc. 41 at *9. Smith knowingly refused to produce the documents and violated the Order.

Sanctions are appropriate under this Court’s inherent power and Fed. R. Civ. P. 37. Accordingly,

Romero request the Court enter an Order holding Smith in civil contempt of Court.

4.     Conclusion.

       Romero puts the Court on notice of Smith’s non-compliance and respectfully requests the

Court enter a contempt order against Smith.

                                                      Respectfully submitted,

                                                      JOSEPHSON DUNLAP LLP

                                                      By: /s/ Richard M. Schreiber
                                                          Michael A. Josephson
                                                          State Bar No. 24014780
                                                          Richard M. Schreiber
                                                          State Bar No. 24056278
                                                      11 Greenway Plaza, Suite 3050
                                                      Houston, Texas 77046
                                                      713-352-1100 – Telephone
                                                      713-352-3300 – Facsimile
                                                      mjosephson@mybackwages.com
                                                      rschreiber@mybackwages.com

                                                      AND




                                                  2
         Case 1:19-mc-91493-PBS Document 42 Filed 08/06/20 Page 3 of 3




                                                       Richard J. (Rex) Burch
                                                       Texas Bar No. 24001807
                                                       BRUCKNER BURCH PLLC
                                                       8 Greenway Plaza, Suite 1500
                                                       Houston, Texas 77046
                                                       713-877-8788 – Telephone
                                                       713-877-8065 – Facsimile
                                                       rburch@brucknerburch.com


                                                    ATTORNEYS IN CHARGE FOR PLAINTIFF



                                        Certificate of Service

        I hereby certify that this document, filed through the ECF system, will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing, on August 6, 2020.

                                               /s/ Richard M. Schreiber
                                               Richard M. Schreiber



                                     Certificate of Conference

       I hereby certify that I conferred telephonically and via email with counsel for Smith on multiple
occasions. Smith is opposed to this motion and will not produce the documents subject to the
subpoena.

                                               /s/ Richard M. Schreiber
                                               Richard M. Schreiber




                                                   3
